NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         NOV 10 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

FREDY GAMAS LOPEZ,                               No. 11-73228

               Petitioner,                       Agency No. A089-294-649

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Fredy Gamas Lopez, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from the

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny in part and grant in part the petition for review, and we remand.

      Substantial evidence supports the denial of Gamas Lopez’s CAT claim

because Gamas Lopez failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the Guatemalan government.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Thus, we deny the

petition for review as to Gamas Lopez’s CAT claim.

      The record compels the conclusion, however, that Gamas Lopez established

his political neutrality was a central reason for the harms he suffered and fears. See

Sangha v. INS, 103 F.3d 1482, 1488 (9th Cir. 1997) (an applicant may establish a

political opinion by establishing political neutrality “in an environment in which

political neutrality is fraught with hazard”); see also Hu v. Holder, 652 F.3d 1011,

1017-19 (9th Cir. 2011) (record compelled the conclusion that petitioner

established one central reason for persecution was a protected ground). Thus, we

grant the petition for review as to Gamas Lopez’s asylum and withholding of

removal claims, and we remand this case to the agency for further proceedings

consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam).


                                          2                                    11-73228
   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       3                               11-73228